Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/284,455, filed 4/10/2021.
Claims 1-10 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2021 is being considered by the examiner.

Claim Objections
Claims 1, 5 and 8 are objected to because of the following informalities:  in claim 1, line 10, “sides(6, 7) wherein” should be “sides(6, 7), wherein”, and in claim 5, line 6, “thde” should be “the”, and in claim 8, line 7, “guide element(17) wherein” should be “guide element(17), wherein”,.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are replete with unclear phrases and phrases that lack antecedent basis.  Below are many, but not all occurrences.  
	In claim 1, lines 10-11, “each provided” is not clear what is being referred to.  By changing the phrase to “each of the sites for sliding” the rejection would be overcome.
	In claim 1, line 15, “between axles” is not clear if referring to the axles of line 7 or to an additional feature of the invention. By changing the phrase to “between the axles” the rejection would be overcome.
	In claim 1, lines 19-20, “a slider element at a free end” is not clear how the slider element and end relates to the arm element.  By inserting “thereof” after “free end” the rejection would be overcome.
In claim 1, line 22, “an axle” is not clear if referring to the axles of line 7 or to an additional feature of the invention. By changing the phrase to “one of the axles” the rejection would be overcome.

In claim 1, line 31, “a respective slat” is not clear if referring to the slat elements of line 3 or to an additional feature of the invention. By changing the phrase to “one of the slat elements” the rejection would be overcome.
In claim 1, line 34, “the switch” has no antecedent basis.
In claim 1, line 35, “the switch” has no antecedent basis.
In claim 1, line 38, “it” is not clear what is being referred to.  
In claim 1, line 41, “the swiveling track elements” has no antecedent basis.
In claim 1, line 44, “the switch” has no antecedent basis.
In claim 1, line 46, “the switch” has no antecedent basis.
In claim 2, line 7, “a slat element” is not clear if referring to the slat elements of line 3 or to an additional feature of the invention. By changing the phrase to “one of the slat elements” the rejection would be overcome.
In claim 2, line 9-10, “an arms couple” is not clear heat is being referred to.
In claim 2, line 15, “a flexible annular element” is not clear if referring to the element of lines 4-5 or to an additional feature of the invention. By changing the phrase to “the at least one flexible annular element” the rejection would be overcome.
In claim 6, line 2, “the axle” has no antecedent basis since axles were defined in claim 1. By changing the phrase to “each axle” the rejection would be overcome.

In claim 6, lines 2-3, “a longitudinal main side” is not clear if referring to the side of claim 1 or to an additional feature of the invention.  By changing the phrase to “one of the longitudinal main sides” the rejection would be overcome.  Similar changes should be made to claim 7.
In claim 10, “a respective slat element”, “a transversal track element”, “a switch element”, and “corresponding slat elements” is not clear if referring to the elements of claim 1or to additional features of the invention. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: No prior art of record shows a device having slat elements moveable between an open and a closed condition, axles extending through and extending from ends of the slat elements, a side guide, an arm element and slider element, a rotation member having longitudinal and transversal track elements, the slider element slidable in the transversal track element, a switch element at an intersection of the longitudinal and transversal elements, a swiveling track element, and a swivel actuator member connected to the switch element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/